Case 1:20-cv-10701-DPW Document 65-15 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MICHAEL MCCARTRY, et. al. CIVIL ACTION NO.
) 1:20-cv-10701-DPW
Plaintiffs, )
~against- )
CHARLES D. BAKER, et. al., ) DECLARATION OF MICHAEL
) T. SKIDMORE IN SUPPORT OF
Defendants. ) PLAINTIFF’S REPLY
)
)
)

 

I, Michael T. Skidmore, hereby declare and state the following:

1. Iam the owner and manager of Troy City Tactical LLC, a state and federally licensed firearms
dealer located at 147 Borden Street in Fall River, Bristol County, Massachusetts. My shop has
approximately 1,000 sq. ft. of retail space.

2. Approximately 3 years ago I was contacted by a representative of the Swansea Police
Department (“SPD”). SPD was seeking new Colt AR-15s for its SWAT team member. SPD
ultimately purchased two new Colt AR-15s from my company.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 2© th day of April, 2020.

Nd (bd

Michael T. Skidmore
